DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
Claim Objections
Claims 18-19 are objected to because of the following informalities: Claim 18, there is no antecedent basis for the limitation “the generated image” in the claim. And, claim 19 depends from cancelled claim 2. Appropriate corrections are required.
Response to Arguments
Applicant's amendments filed 7/8/2022 have been considered and entered. In light of the applicant’s amendments, the rejection(s) have been withdrawn.
However, upon further consideration, a new ground(s) of rejection(s) has been made in view of Mori and applicant's arguments have been rendered moot. Applicant argues that none of the cited prior arts teach the newly added limitations of independent claims.
In reply, examiner asserts that new grounds of rejections have been made, and applicant’s arguments are moot because the arguments are related to newly added limitations of claims, please see detailed rejection(s) below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 12-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto, JP H11-165455 in view of Naoki, JP 2015-039864 further in view of Mori et al., US 2003/0030846.
Regarding claim 1, Makoto discloses a printing apparatus (digital copying machine 30) that communicates with an information processing apparatus (client computer 10), the printing apparatus comprising:
 a controller including a processor (CPU 31, paragraph 15), wherein the controller is configured to: 
receive, from the information processing apparatus (client computer 10), a print job including a plurality of sets of image data, wherein each set is corresponding to one copy and a number of the sets is corresponding to a number of copies set by a user operating the information processing apparatus (paragraphs 35-36, note that user of client computer sends the total number of pages of the print data to be printed by the printer 30 as one large job. User inputs and designates number of copies and number of pages per copy.  For example, when number of pages of the print data per set is made up of 3 pages and instruction is to make 3 copies (3 sets) then 3 jobs are issued essentially printing 3 pages for each job representing one copy and therefore printing total of 9 pages (1-2-3 pages (job1), 1-2-3 pages (job2), 1-2-3 pages (job3)) for three jobs representing all three copies (set) as instructed);
receive, from the information processing apparatus, a number of pages per set (when data includes 3 pages and instruction is to make 3 copies (3 sets) then 3 jobs are issued essentially printing 3 pages for each job representing one copy and therefore printing total of 9 pages, thereby indicating number of pages per set is 3, paragraphs 35-36); 
obtain a number of copies based on a number of total pages of the image data included in the print job and the received number of pages per set (as explained above that when print data is made up of 3 pages and instruction is to make 3 copies then 3 jobs are issued essentially printing 3 pages for each job representing one copy and therefore printing total of 9 pages for three jobs representing (1-2-3 pages (job1), 1-2-3 pages (job2) and so on for the three jobs representing all three copies (set) as instructed, paragraphs 35-36).
Makoto fails to explicitly disclose a printing apparatus comprising: a display; and generate preview images corresponding to one set based on image data selected based on the received number of pages per set from the image data included in the received print job, without generating preview images corresponding to another set included in the received print job, wherein the one set is to be used for printing and the other set included in the print job is not to be used for printing; and -2- 55150671-vicause the display to display the number of copies and the generated preview images.
However, Naoki teaches a printing apparatus (image forming apparatus 1, paragraph 16)  comprising: a display (display operation screen 5, paragraphs 16-18); generate images based on image data selected based on the received number of pages per set from the image data included in the received print job (print job data is received from the scanner, paragraphs 40-41 and via the drag/drop operation on the displayed received data, CPU determines based on selected drag/drop data consisting of number of pages included in the received data,  the number of copies, which are then displayed for the given print job data. For instance, the if the determined number of copies = 4 copies, than this is displayed next to the preview image 20 by the display part 71 on screen 50B, paragraphs 62-65); and -2- 55150671-vicause the display to display the number of copies (the determined number of copies = 4 copies for instance that is displayed next to the preview image 20 as the page in one copy of the received print job by the display part 71 on screen 50B, paragraphs 62-65).
It would have been obvious to modify the display operation printing apparatus of Makoto to number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform post-processing setting of different contents by directly operating the preview image on one screen on which the preview image is displayed as taught by Naoki at paragraph 66. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto with Naoki to reach the aforementioned advantage.
Makoto and Naoki fail to explicitly teach generating preview images corresponding to one set based on received number of pages per set from image data included in the received print job, without generating preview images corresponding to another set included in the received print job, wherein the one set is to be used for printing and the other set included in the print job is not to be used for printing; and -2-55150671-vidisplay the generated preview images.
However, Mori teaches generating preview images corresponding to one set based on received number of pages per set from image data included in the received print job (paragraphs 149-150, print job data is received from the computer 3000 by the printer 4000 and based on print data corresponding to one copy/set among received print job data, the previewing of images corresponding to said one copy/set is generated), without generating preview images corresponding to another set included in the received print job (paragraph 150, note that “It goes without saying that preview processing in the case where the multifunction apparatus 4000 produces multiple prints, i.e. a plurality of copies, is carried out by previewing only one set of print data as in the case where the multifunction apparatus 4000 produces only one print or copy” thus when printing multiple sets, previewing of images is only generated for one set and not for the other multiple sets printed/included in the received print data), wherein the one set is to be used for printing and the other set included in the print job is not to be used for printing (paragraph 150, the same previewed one set is used for printing multiple copies, the printer will just print the same previewed data for one set in loop to print multiple copies as the printer realizes that there’s 1 original copy which is to be previewed and makes the rest of the copies using the same data ignoring to generate preview of other sets/copies to use them for printing since essentially it’s the repeat of same data); and -2-55150671-vidisplay the generated preview images (paragraph 150, generated preview images are displayed as part of previewing processing).
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include specific previewing techniques as taught by Mori. The motivation for the skilled artisan in doing so is to provide effective preview of the print data as received without redundancy as taught by Mori at paragraph 150. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Mori to reach the aforementioned advantage.
Regarding claim 3, Combination of Makoto with Naoki further teaches wherein the display displays the number of pages per set, in addition to the number of copies (Makoto teaches number of pages set in plural pages and Naoki teaches display part 71 which displays on screen 50B, the determined number of copies, 4 copies for instance, among received print job, see Makoto, paragraphs 29-36 and Naoki, paragraphs 62-65). 
It would have been advantageous to modify the display operation printing apparatus of Makoto to number of  pages along with number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform processing by operating the preview image on one screen on which the preview image is displayed with both number of pages and copies as taught by Naoki at paragraphs 62-65. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto with Naoki to reach the aforementioned advantage.
 Regarding claim 5, Makoto with Naoki & Mori further teaches in a case where the number of pages per set has been received (Makoto, when data includes 3 pages and instruction is to make 3 copies (3 sets) then 3 jobs are issued essentially printing 3 pages for each job representing one copy and therefore printing total of 9 pages, thereby indicating number of pages per set is 3, paragraphs 30-36), cause the display to display the number of copies based on the number of total pages of the image data included in the print job and the received number of pages per set, in a case where the number of pages per set has not been received, cause the display to display a number of copies received from the information processing apparatus (Naoki, displaying the number of copies on display screen of printer, paragraphs 62-65; Mori, paragraphs 149-150, print job data is received from the computer 3000 by the printer 4000 and based on print data corresponding to one copy/set among received print job data, the previewing of images corresponding to said one copy/set is generated) (note claim has alternative case which might never execute).
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include specific previewing techniques as taught by Mori. The motivation for the skilled artisan in doing so is to provide effective preview of the print data as received without redundancy as taught by Mori at paragraph 150. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Mori to reach the aforementioned advantage.
Regarding claim 12, claim 12 recites identical features, as claim 1, except claim 12 is a method claim. Thus, arguments made for claim 1 are applicable for claim 12.
Regarding claim 13, which recites a non-transitory computer-readable recording medium version of claim 1, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Makoto in paragraph 46.
Regarding claim 15, Combination of Makoto with Naoki further teaches display, as the number of copies, a number determined by dividing the number of the total pages of the image data included in the received print job by the number of pages per set (Makoto teaches number of copies, a number determined by dividing the number of the total pages in the received image data by the number of pages in the plural pages while Naoki teaches displaying the number of copies on display screen of printer, see Makoto, paragraphs 29-36 and Naoki, paragraphs 62-65).
It would have been obvious to modify the display operation printing apparatus of Makoto to number of copies displaying techniques as taught by Naoki. The motivation for the skilled artisan in doing so is to easily perform post-processing setting of different contents by directly operating the preview image on one screen on which the preview image is displayed as taught by Naoki at paragraph 66. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto with Naoki to reach the aforementioned advantage.
Regarding claim 17, Combination of Makoto with Naoki and Mori further teaches in a case that the number of pages per set has not been received, displays preview images based on whole image data included in the received print job (Makoto teaches receiving total number of pages and number of pages per set and Mori teaches previewing pages for one set, however, if the total number of pages per set is not received in Makoto and it is not defined in Mori that what constitutes one set than preview of all the pages in the print data is displayed, Makoto, paragraphs 35-36, Mori, paragraph 150).
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include displaying and previewing techniques as taught by Mori. The motivation for the skilled artisan in doing so is to provide effective preview of the print data depending upon the data as received as taught by Mori at paragraphs 6-8. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Mori to reach the aforementioned advantage.
Regarding claim 18, Makoto further discloses wherein a number of the generated image is the number of pages per set (paragraphs 35-36, note that user of client computer sends the total number of pages of the print data to be printed by the printer 30 as one large job. User inputs and designates number of copies and number of pages per copy.  For example, when number of pages of the print data per set is made up of 3 pages and instruction is to make 3 copies (3 sets) then 3 jobs are issued essentially printing 3 pages for each job representing one copy and therefore printing total of 9 pages (1-2-3 pages (job1), 1-2-3 pages (job2), 1-2-3 pages (job3)) for three jobs representing all three copies (set) as instructed).
Regarding claim 19, Combination of Makoto with Naoki and Mori further teaches execute image rendering corresponding to the one copy based on image data selected based on the received number of pages per set from the image data (Naoki, CPU determines based on selected drag/drop data consisting of number of pages included in the received data,  the number of copies, which are then displayed for the given print job data, paragraphs 62-65) included in the received print job, without executing image rendering corresponding to the other copy included in the received print job (Mori, paragraph 150, note that “It goes without saying that preview processing in the case where the multifunction apparatus 4000 produces multiple prints, i.e. a plurality of copies, is carried out by previewing only one set of print data as in the case where the multifunction apparatus 4000 produces only one print or copy” thus when printing multiple sets, previewing of images is only generated for one set and not for the other multiple sets printed/included in the received print data, thus the same previewed one set is used for printing multiple copies, the printer will just print the same previewed data for one set in loop to print multiple copies as the printer realizes that there’s 1 original copy which is to be previewed and makes the rest of the copies using the same data ignoring and not executing image rendering (previewing/printing) corresponding to the other copy included in the received print job since essentially it’s the repeat of same data).
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include specific previewing techniques as taught by Mori. The motivation for the skilled artisan in doing so is to provide effective preview of the print data as received without redundancy as taught by Mori at paragraph 150. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Mori to reach the aforementioned advantage.

Regarding claim 20, Combination of Makoto with Naoki and Mori further teaches duplicate the image generated by the image rendering so as to output the number of copies of the image corresponding to one set (Makoto, when number of pages of the print data per set is made up of 3 pages and instruction is to make 3 copies (3 sets) then 3 jobs are issued essentially printing 3 pages for each job representing one copy and therefore printing total of 9 pages (1-2-3 pages (job1), 1-2-3 pages (job2), 1-2-3 pages (job3)) for three jobs representing all three copies, paragraphs 35-36 and Mori, when printing multiple sets, previewing of images is only generated for one set and not for the other multiple sets printed/included in the received print data, thus the same previewed one set is used for printing multiple copies, the printer will just print the same previewed data for one set by duplicating the same print data to print multiple copies as the printer realizes that there’s 1 original copy which is to be previewed and makes the rest of the copies using the same data, paragraph 150).
It would have been advantageous to modify the display operation printing apparatus of Makoto and Naoki to include displaying and previewing techniques as taught by Mori. The motivation for the skilled artisan in doing so is to provide effective preview of the print data in printing multiple copies as taught by Mori at paragraphs 149-150. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto and Naoki with Mori to reach the aforementioned advantage.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto, JP H11-165455 in view of Naoki, JP 2015-039864 further in view of Mori et al., US 2003/0030846 as applied in claim 1 above and further in view of Kujirai et al., US 6,927,865.
Regarding claim 9, Combination of Makoto with Naoki & Mori fails to further teach determining an arrangement type of a plurality of pages corresponding to the image data included in the received print job; select continuous pages corresponding to the one set, in a case of determining that the arrangement type of the plurality of pages is an arrangement for performing collation printing, wherein the preview images are generated based on the image data corresponding to the extracted continuous pages.
However, Kujirai teaches determining an arrangement type of a plurality of pages corresponding to the image data included in the received print job (Kujirai, see figs. 29-31, extracted preview page arrangement can be viewed/changed); select continuous pages corresponding to the one set, in a case of determining that the arrangement type of the plurality of pages is an arrangement for performing collation printing (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and pages for each job such as job 3 are extracted as preview pages which are then further deleted/edited in addition to number of copies desired by the user which are subject to printing of pages which are to be included in one copy with final finishing processing such as printing, staple, etc. of the extracted pages as shown in fig. 29), wherein the preview images are generated based on the image data corresponding to the extracted continuous pages (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and/or  further preview pages are shown which need to be deleted/edited and then the preview is updated as shown in fig. 32).
It would have been advantageous to modify the display operation printing apparatus of Makoto, Naoki & Mori to include previewing techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to provide defect-free printed results by allowing device functions and print specifications to be previewed as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto, Naoki & Mori with Kujirai to reach the aforementioned advantage.
Regarding claim 10, Combination of Makoto with Naoki, Mori and Kujirai further teaches select discontinuous pages corresponding to the one set, in a case of determining that the arrangement type of the plurality of pages is an arrangement for performing group printing (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and pages for each job such as job 3 are extracted as preview pages which are then further deleted/edited in addition to number of copies desired by the user which are subject to printing of pages which are to be included in one copy with final finishing processing such as printing, staple, etc. of the extracted pages as shown in fig. 29), wherein the preview images is generated based on the image data corresponding to the selected discontinuous pages (Kujirai, see figs. 29-31, preview is shown such as number of sheets in job1 and/or  further preview pages are shown which need to be deleted/edited and then the preview is updated as shown in fig. 32).
It would have been advantageous to modify the display operation printing apparatus of Makoto, Naoki & Mori to include previewing techniques as taught by Kujirai. The motivation for the skilled artisan in doing so is to provide defect-free printed results by allowing device functions and print specifications to be previewed as taught by Kujirai. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to combine Makoto, Naoki & Mori with Kujirai to reach the aforementioned advantage.
Regarding claim 11, Combination of Makoto with Naoki and Kujirai further teaches wherein the arrangement type of the plurality of pages is determined by comparing data of continuous pages among the plurality of pages (Kujirai, see figs. 29-32 and explanation as provided above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lester et al., US 2003/0206315 – teaches  that the host computer sends a print job to printer 101 and when printer sequentially receives pages 1-3 to be printer five times, paragraphs 19-22. 
Mori, US 2011/0134442 – teaches a preview mode selection field is configured to enable selection of display unit, as a preview mode, for image data or a document, such as automatic, a number of copies, pages, special processing, paragraphs 48, 83, 92, 121.
Suzuki, US 2017/0255428 – teaches generating processing for preview image in response to a user setting a number of a page or the range of pages of preview images the user wishes to display, paragraph 121.
                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672